MEMORANDUM OPINION AND ORDER
BAUER, District Judge.
This cause comes on the defendant and counter-plaintiff’s motion to strike the reply of Modern Distributors, Inc. to defendant and counter-plaintiff’s Answer to the Amended Complaint and counterclaim.
It is the opinion of this Court after examining the relevant pleadings that, while the instant reply is inartfully drawn, there would be no material *236benefit to having the Modern Distributors Inc. plead anew. While the Court has read the reply of Modern Distributors, Inc., the Court will take cognizance of only the parts which were properly pleaded and disregard and additional language present in the reply. Given the present philosophy of federal pleading motions to strike for a technical imperfection should not be granted. Generally a motion to strike should only be granted where allegations are clearly immaterial to controversy and are prejudicial to defendants. Canadian Ingersoll-Rand Co. v. D. Loveman & Sons, Inc., 227 F.Supp. 829 (N.D.Ohio 1964).
Modern Distributors, Inc.’s reply is not so inartfully drawn as to require that the reply be pleaded again. Further, since the Court has already read and evaluated the reply there is nothing to gain from having Modern Distributors, Inc. perfect its pleading except delay in a case in which there has been too much delay.
Accordingly, it is hereby ordered that the instant motion to strike is denied.